Exhibit 10.34
GM OFFSHORE, INC.
SUPPLEMENTAL INCOME PLAN

1.  
Establishment and Purpose of Plan
  1.1  
Establishment and Duration of Plan. The Board of Directors of GM Offshore, Inc.,
(the “Company”), a Delaware corporation, hereby establish the Supplemental
income Plan of GulfMark Offshore, Inc. and its successors, effective as of the
first day of January, 2000. By executing a Participation Agreement, an Executive
agrees to the terms of the Plan. The Plan shall continue until terminated by the
Board of Directors of the Company, subject to the provisions of Section 7.1.
  1.2  
Purpose of Plan. The Company has entered or intends to enter into collateral
assignment split-dollar insurance agreements with certain of its executive or
highly-compensated employees whereby the Company will pay the premiums on a
whole life insurance policy on the life of the employee. The purpose of the Plan
is to provide a means of vesting in the participating employees an amount
measured by the outstanding cash value of the life insurance policy, which
amount may vary among participating employees and which will increase over time,
such that at the end of a certain term of continuous, full time employment with
the Company, the participating employee will have earned an amount in his or her
Deferred Benefit Account equal to the full cash value of the policy less the
cash value in excess of the amount owed to the company under the Split-Dollar
Insurance Agreement for premiums paid by the Company. When the participating
employee is fully vested, the amount of his or her Deferred Benefit Account,
when added to the employee’s ownership of excess cash value in the employee’s
policy, will equal one hundred percent of the cash value of the policy. The Plan
will also provide each participating employee’s beneficiaries with certain
benefits in the event the employee’s employment is terminated on account of
death.
  2.  
Definitions
  2.1  
“Annual Vesting Percentage” means the fixed amount, expressed as a number of
percentage points, established in an Executive’s Participation Agreement, by
which the Cumulative Vested Percentage increases at the beginning of each year
of continuous, full time employment, beginning on the first anniversary of the
Executive’s Entry Date. If an Executive’s Annual Vesting Percentage is specified
as one hundred percent (100%), the Executive shall be fully vested in his or her
Deferred Benefit Account as of the Executive’s Entry Date.
  2.2  
“Beneficiary” means, with respect to an Executive, the person or persons who are
designated as such in the Executive’s Participation Agreement. The Executive
shall have the right to amend or change the designation of the Executive’s
Beneficiary from time to time by written notice provided to the Company, signed
by the Executive.
  2.3  
“Cause” means, with respect to the termination of Executive’s employment by the
Company, anyone or more of the following: a breach by Executive of one or more
of his duties to the Company, which breach is material to the purposes or
business of the Company; gross neglect by Executive of his duties or obligations
to the Company which results in substantial damage to the business or operations
of the Company; the intentional infliction by Executive of substantial damage to
the business or operations of the Company; Executive’s conviction of a federal
or state felony offense or his conviction of any other criminal offense that
would impair his ability to

 



--------------------------------------------------------------------------------



 



   
perform his duties hereunder or would impair the Company; and Executive’s
commission of a willful serious act, such as fraud, embezzlement or theft
against the Company. For purposes of this definition of “Cause,” the company
shall be deemed to include the Company, its parent and any subsidiary or
affiliate of the Company and its parent by which Executive may be employed.
  2.4  
“Company” means GM Offshore, Inc., a Delaware corporation having its registered
address at 5 Post Oak Park, Suite 1170, Houston, Texas 77027, or any successor
thereto, and its subsidiaries.
  2.5  
“Cumulative Vested Percentage” means the cumulative number of percentage points,
not to exceed 100, which begins at a certain number (which may be zero) as of
the entry Date and which increases annually by the Annual Vesting Percentage on
the first day of each year of employment beginning with the first anniversary of
an Executive’s Entry Date. The Cumulative Vested Percentage is used to determine
the credit to an Executive’s Deferred Benefit Account as of any time under the
Plan.
  2.6  
“Deferred Benefit Account” means the account being administered for the benefit
of Executive under Article 3 of the Plan. Such account shall consist of amounts
credited to such account pursuant to the Plan. Such account shall not actually
be funded but shall be a bookkeeping account established on the Company’s
records.
  2.7  
“Employed” or “employment,” when used with regard to an Executive’s employment
with the Company its parent and any subsidiary or affiliate of the Company or
its parent, shall mean and refer to active, continuous employment on a full-time
basis.
  2.8  
“Entry Date” with regard to any Executive means the date established as such in
the Executive’s Participation Agreement under the Plan.
  2.9  
“Excess Cash Value” means the amount of cash surrender value in an Executive’s
Policy in excess of the amount owed to the Company under the Executive’s
Split-Dollar Agreement, after deduction of any loans to the Company against cash
value.
  2.10  
“Executive” means any employee who is designated as eligible to participate in
the Plan by the Board of directors of the Company, who has executed a
Participation Agreement, and who has a Split-Dollar Insurance Agreement with the
Company. Only management and highly paid employees within the meaning of the
Employee Retirement Income and Security Act of 1974 shall be eligible to
participate.
  2.11  
“Gross Cash Value” means the cash value of a Policy without consideration or
deduction of any loans against cash value.
  2.12  
“Participation Agreement” means the agreement executed by an Executive upon
being admitted to the Plan. The Participation Agreement shall be an integral
part of the Plan with respect to the Executive who executes such Participation
Agreement.
  2.13  
“Plan” means the Supplemental Income Plan of the Company and its successors as
established and described herein as the same may hereafter from time to time be
amended.
  2.14  
“Policy” means a policy of whole life insurance on the life of an Executive,
owned by the Executive, the premiums of which are being paid by the Company, and
which has been collaterally assigned to the Company to secure the repayment of
the premiums paid by the Company.

 



--------------------------------------------------------------------------------



 



2.15  
“Normal Retirement Age” means, with respect to an Executive, the date
established as such in his Participation Agreement.
  2.16  
“Split-Dollar Insurance Agreement” means, for purposes of the Plan, an agreement
between the Company and an Executive pursuant to which the Company agrees to
advance the premiums due on a Policy owned by Executive, which advances are
secured by a collateral assignment of the Policy.
  2.17  
“Retirement Date” means, with respect to an Executive, the earlier of (a) the
date on which he attains his Normal Retirement Age or (b) the date of
termination of his employment with the Company for any reason other than
termination for Cause or the Executive’s death.
  3.  
Administration of Accounts
     
Subject to all other terms and conditions of the Plan, if an Executive remains
employed by the company, then on each anniversary of an Executive’s Entry Date,
beginning with the first such anniversary, the amount of the Cumulative Vested
percentage applicable to the Executive shall increase by the Annual Vesting
Percentage until such time that the Executive’s Cumulative Vested Percentage
shall not exceed one hundred percent (100%). The Cumulative Vested percentage
shall not exceed one hundred percent. To determine the amount of the credit in
an Executive’s Deferred Benefit Account as of any time, the then-outstanding
Gross Cash Value of the Executive’s Policy shall be multiplied by the Cumulative
Vested Percentage as of that time and from the result thus obtained there shall
be subtracted an amount equal to the Excess Cash Value in the Executive’s
Policy; the remaining amount after such subtraction shall be the amount of the
credit in the Executive’s Deferred Benefit Account, which in no event shall be
less than zero.
  4.  
Payment of Benefits
  4.1  
If an Executive has remained employed by the Company from the Executive’s Entry
Date, then on the Executive’s Retirement Date the Company will pay to the
Executive the full balance of his or her Deferred Benefit Account, determined as
of that date in the manner provided in Article 3, in a lump sum less any
required withholding of taxes or other sums. Nothing in this Plan shall affect
the Company’s rights under the Executive’s Split-Dollar Insurance Agreement
which shall be and remain a separate agreement between the Company and the
Executive, and the Company shall retain whatever rights and interest it may then
have to repayment of the premiums paid by the Company pursuant to the
Executive’s Split-Dollar Insurance Agreement and the related collateral
assignment of the Policy, but in no event shall the Executive personally owe any
portion of the premiums so paid.
  4.2  
If an Executive’s employment with the Company is terminated on account of his or
her death, and the Executive has not received and is not entitled to receive the
benefits payable under Section 4.1 as of his or her death, then the Company will
make a lump-sum payment to the Executive’s Beneficiary, within thirty (30) days
following the date of payment of proceeds under the Executive’s Policy, of an
amount in cash equal to that portion of the Policy Proceeds payable to the
Company under the terms of the Executive’s Split-Dollar Insurance Agreement and
related collateral assignment for premiums advanced by the Company.

 



--------------------------------------------------------------------------------



 



5.  
Rights and Duties of Executives
  5.1  
No Executive or any other person shall have any interest in any fund or in any
specific asset or assets of the Company by reason of this Plan, or for any other
reason, or have any right to receive any distributions under the Plan except as
and to the extent expressly provided under the Plan. An Executive is a general
creditor of the Company.
  5.2  
Each Executive shall receive an updated copy of the Plan and shall receive
copies of any modifications or amendments to the Plan within ten (10) days after
their adoption.
  5.3  
No right of any Executive to receive a payment under this Plan shall be subject
to alienation, transfer, sale, assignment, pledge, attachment, garnishment or
encumbrance of any kind. Any attempt to alienate, sell, transfer, assign, pledge
or otherwise encumber any such payments whether presently or hereafter payable
shall be void. No payment under this Plan shall be subject to debts or
liabilities of any Executive.
  5.4  
No payment of any kind shall be due under this Plan to any Executive or the
Beneficiary of such Executive, whose employment with the Company is terminated
for cause.
  5.5  
Every Executive receiving or claiming a payment under this Plan shall be
presumed to be mentally competent until the date on which the Company receives a
written notice in a form and manner acceptable to the Company that such person
is incompetent and that a guardian, conservator or other person legally vested
with the interest of his or her estate has been appointed. If a guardian or
conservator of the estate of any person receiving or claiming a payment under
this Plan is appointed, the payment may be made to such guardian or conservator
provided that the proper proof of appointment and continuing qualification is
furnished in a form and manner acceptable to the Company. Any payment so made
shall be a discharge and satisfaction of any liability of the Company for such
payment.
  5.6  
Each Executive entitled to receive a credit or payment under the Plan shall
provide the Company with such information it may from time to time deem
necessary or in its best interest in administering the Plan. Any such person
shall also furnish the Company with such documents, evidence, data or other
information as the Company may from time to time deem necessary of advisable.
  6.  
Duties of the Plan Administrator
  6.1  
The Plan shall be administered by the Plan Administrator.
  6.2  
The Plan Administrator may from time to time establish rules and regulations for
the administration of the Plan and adopt standard forms for such matters as
elections, beneficiary designations and applications for benefits, provided such
rules and forms are not inconsistent with the provisions of the Plan.
  6.3  
All determinations of the Plan Administrator shall be binding on all parties,
subject to the rights of any party to obtain de novo review of the Plan
Administrator’s interpretations of the Plan or its terms and the Plan
Administrator’s factual determinations, by any’ court of competent jurisdiction
under applicable law. The Plan Administrator shall not be deemed to have
discretion in the interpretation of the Plan and its terms. In construing or
applying the provisions of the Plan, the Company shall have the right to rely
upon a written opinion of legal counsel, which may be

 



--------------------------------------------------------------------------------



 



   
independent legal counsel or legal counsel regularly employed by the Company,
whether or not any question or dispute has arisen as to any distribution from
the Plan.
  6.4  
The Plan Administrator shall be responsible for maintaining books and records
for the Plan. Each Executive shall be notified once annually upon request of the
applicable credit amount of his Deferred Benefit Account.
  7.  
Amendment or Termination
  7.1  
The Company reserves the right to amend, modify, terminate or discontinue the
Plan at any time. However, no such amendment, modification, termination or
discontinuance shall have the effect of:
     
(a) Reducing the value of an Executive’s Deferred Benefit Account below the
amount of the credit in such account as of the date of such amendment,
modification, termination or discontinuance.
     
(b) Deferring the time at which benefits shall be paid to an Executive pursuant
to the Plan.
     
(c) Eliminating, reducing or diminishing in any way an Executive’s Annual
Vesting Percentage, or any increases to an Executive’s Cumulative Vested
percentage or Deferred Benefit Account which the Executive would otherwise have
been entitled to receive under the Plan if the amendment, modification,
termination or discontinuance had not occurred.
  7.2  
An Executive’s participation in this Plan shall terminate upon the Executive’s
death, and the deceased Executive’s Deferred Benefit Account will be reduced to
zero (0) effective immediately upon such termination. No distribution or payment
of benefits of any kind shall be due to the heirs, successors or beneficiaries
of the deceased Executive under this Plan except as expressly provided in
Section 4.2 above, however, nothing in this Plan shall in any way affect, limit
or restrict the payment of the death benefit payable under the Policy to the
beneficiaries named in the policy, subject to the Company’s rights under the
Executive’s Split-Dollar Insurance Agreement.
  8.  
Not a Contract of Employment
  8.1  
This Plan is not a contract of employment between an Executive and the Company,
nor does this Plan modify the “at-will” nature of an executive’s employment with
the Company. No provision of this Plan restricts the right of the Company to
discharge an Executive, whether with or without Cause, for any lawful reason, or
restricts the right of an Executive to terminate his employment.
  9.  
Claims Procedure
  9.1  
If a benefit under this Plan is not paid to an Executive and such person
believes that he or she is entitled to receive it, a claim shall be made in
writing the Plan Administrator within sixty (60) days from the date the payment
was to be made. Such claim shall be reviewed by the Plan Administrator and the
Company. If the Claim is denied, in full or in part, the Plan Administrator
shall provide written notice within ninety (90) days of the submission of the
claim setting forth the specific reasons for denial. The notice shall include
specific reference to the provisions of the Plan upon which the denial is based
and any additional material or information necessary to perfect the claim, if
any. Such written notice shall also indicate the steps to be taken if a review
of the denial is desired.

 



--------------------------------------------------------------------------------



 



9.2  
If the claim is denied and a review is desired, the claimant shall notify the
Plan Administrator in writing within sixty (60) days following the giving of
notice of denial. A claim shall be treated as denied if the Plan Administrator
does not take action in the aforesaid ninety (90) day period. In requesting
review, the claimant may review this Plan or any documents relating to it and
submit any written issues and comments he or she may feel appropriate. In his or
her sole discretion, the Plan Administrator shall then review the claim and
provide a written decision within sixty (60) days of the request for review.
This decision likewise shall state the specific provisions of this Plan on which
the decision is based. Nothing in this Article 9 is intended to limit the right
of any Executive or Beneficiary to obtain de novo review of any interpretation
of the Plan or its terms or any factual determination made by the Plan
Administrator from a court of competent jurisdiction, in accordance with
applicable law. The Plan Administrator shall not be deemed to have discretion in
the interpretation of the Plan and its terms.
  9.3  
The Chairman of the Board, provided he or she is not the Executive, in which
event it shall be the President or a Vice President who is not the Executive of
the Company, is hereby designated as the Named Fiduciary and Plan Administrator
of this Plan.
  9.4  
Any notice which any party mayor is required to give under this Plan shall be
given in writing to the other party, at the address hereafter provided or at
such other address as may be designated in writing by the party from time to
time in a notice given pursuant to this paragraph, by (a) certified or
registered mail, return receipt requested, postage prepaid, in which event
notice shall be deemed given upon deposit in the United States Mail or (b) in
the case of a notice to the Company, hand delivery to the representative of the
Company designated below or such other representative as may be designated in
writing by the company from time to time in a notice given to each Executive or
Beneficiary, as the case may be, pursuant to this paragraph, or, in the case of
a notice to an Executive or Beneficiary, hand delivery to the Executive or
Beneficiary in either of which cases notice shall be deemed given upon delivery.
Rejection or other refusal to accept or the inability to delivery because of a
changed address of which no notice was given, shall be nevertheless effective
notice for all purposes under this agreement.

Notices to the Company should be addressed to GM Offshore, Inc.,
Attn.: Chairman of the Board, 5 Post Oak Park, #1170, Houston, TX 77027.

   
Notices to an Executive or Beneficiary shall be sent to the address stated in
the Executive’s Participation Agreement.
  10.  
Construction and Expense
  10.1  
Whenever the context so requires, words in the masculine include the feminine
and words in the feminine include the masculine and the definition of any terms
in the singular may include the plural.
  10.2  
An Executive’s Split-Dollar Insurance Agreement is a separate agreement to which
this Plan refers. In the event of any conflict between the terms, provisions or
interpretation of the Plan and the terms, provisions or interpretation of an
Executive’s Split-Dollar Insurance Agreement, the Split-Dollar Insurance
Agreement shall control unless the parties have expressly agreed in writing
otherwise.
  10.3  
All expenses of administering the Plan shall be paid by the Company unless the
Plan provides to the contrary.

 